DETAILED ACTION
Response to Amendment
This allowance is in response to a national stage application filed on 10/26/2020. All claims have been fully considered.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 10/26/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-10 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Pasam (U.S. Pat. App. Pub. 2013/0111196 A1) teaches cloud computing environment where data is encrypted in chunks with associated individuals keys; Hars (U.S. Pat. App. Pub. 2017/0104586, cited in IDS filed 10/26/2020) teaches encrypting data with additional noise during the encryption process to obfuscate the result; Sayed (U.S. Pat. App. Pub. 2018/0248887 A1) teaches portions of stored data is encrypted with corresponding keys; Irvine (U.S. Pat. App. Pub. 2014/0237614 A1) teaches remote storage of chunked data tracked using a data map. 
However, Pasam, Hars, Sayed, and Irvine do not anticipate or render obvious the combination set forth in the independent claims 1, 9-10 recited as, “… determining a first random value for mapping each chunk to only one batch of M numbered batches of two or more chunks of the n chunks, and storing securely second digital data that indicates the mapping; determining a second independent random value for a key containing Q+1 bits; combining a bit based on a bit from the key with each chunk of a next batch of chunks to produce a next batch of enhanced chunks, each enhanced chunk containing Q+1 bits and each enhanced chunk of the next batch of enhanced chunks having a bit based on the bit from the key at a location based on a number of the next chunk; repeating step c with each non-overlapping batch of chunks, each enhanced chunk of the non-overlapping batch of enhanced chunks having a bit based on a different bit from the key … .” 
The concepts of remote storage in cloud-based architecture, the protection of data by grouping data and separately encrypting each chunk with individual keys, and introduction of random values to keys to further obfuscate the resulting coded data are all well established in the art. However, based upon the identified prior art, Examiner finds no reason to combine the above established concepts with the additional sequential limitations cited above to achieve the claims as a whole. 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glover (U.S. Pat. 6,868,495 B1), remote storage of protected data though encrypting portions of the data; Zuili (U.S. Pat. App. Pub. 2003/0120684 A1) storing data in a remote storage location secured by encrypting a portion of the data; Cobelo (U.S. Pat. App. Pub. 2009/0077377 A1), encrypting data using a local key with randomized elements; Jeffries (U.S. Pat. App. Pub. 2010/0235649 A1), encrypting a portion of remotely stored data; Sun (U.S. Pat. App. Pub. 2011/0246433 A1), cloud-based storage where chunks of data are encrypted; May (U.S. Pat. App. Pub. 2012/0036366 A1), dividing data into chunks to protect though encryption; Margolin (U.S. Pat. 9,298,939 B2), portions of stored data is encrypted with corresponding keys; Ciubotariu (U.S. Pat. 10,268,832 B1), portions of stored data is encrypted with corresponding keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494